Citation Nr: 0210158	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had qualifying service from December 1941 to 
September 1942 and from July 1945 to December 1945.  He was a 
prisoner of war from April 1942 to September 1942.  He died 
in August 1986.  The appellant is the veteran's surviving 
spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following a remand to the RO in 
April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in August 1986.  The death certificate 
lists the cause of death as cerebrovascular accident due to 
thrombosis with left hemiparesis.  

3.  During his lifetime, the veteran was awarded service 
connection for residuals of gunshot wound to the right elbow 
region.  

4.  There is no competent evidence establishing a nexus 
between the cause of the veteran's death and his period of 
active service or service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of May 
1999 and August 1999 development letters, the December 1999 
rating decision, and the March 2000 statement of the case, 
the RO generally provided the appellant with the applicable 
law and regulations and described the types of evidence 
needed to substantiate her claim.  In addition, in its April 
2001 letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the responsibilities of 
each party with regard to obtaining evidence, and asked the 
appellant to provide the information needed to conduct 
further development for the adjudication of her claim.  
Accordingly, the Board is satisfied that the notice 
requirements of the VCAA are met.  

With respect to the duty to assist, the RO obtained all 
private medical records as authorized by the appellant.  
There is no indication from the record that there are 
outstanding VA medical records.  In addition, as discussed in 
more detail below, there is no indication that the record 
requires the Board to secure a medical opinion regarding the 
matter on appeal. Thus, the Board finds no reasonable basis 
to afford the appellant additional assistance with the 
development of her claim.  

Finally, the appellant has had the opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases specific to prisoners or war are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more any time after separation from service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  The 
applicable diseases include berberi, including beriberi heart 
disease, and peptic ulcer disease.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.309(c).  Similarly, some chronic diseases are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arteriosclerosis, brain hemorrhage, and peptic ulcer).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the claims folder revealed that the veteran was 
awarded service connection for residuals of gunshot wound to 
the right elbow region.  There were no other service-
connected disabilities.  

A medical certificate prepared in January 1985 indicated that 
the veteran was hospitalized at San Pablo City Hospital from 
several days in September 1984 for bleeding peptic ulcer.  

The veteran died in August 1986.  Records from San Pablo City 
District Hospital indicated that he was admitted with reports 
of sudden pain, blurring vision, and transient loss of 
consciousness about two hours after he finished working.  He 
was found lying down, with slurred speech, drooling, facial 
asymmetry, and deviated tongue.  Further evaluation revealed 
reduced or absent sensation, strength, and reflexes on the 
left.  The veteran was admitted with a diagnosis of 
cerebrovascular accident with thrombosis of the right middle 
cerebral artery.  Notes dated early the next morning 
indicated that the veteran was no longer responsive to 
stimuli.  Within a few hours, he stopped breathing and was 
pronounced death.  The death certificate lists the cause of 
death as cerebrovascular accident due to thrombosis with left 
hemiparesis.      

A joint affidavit dated in September 1999 from two of the 
appellant's neighbors stated that they had known the veteran 
and appellant for years and knew that they went to San Pablo 
City Hospital for treatment of the veteran's sickness, 
including heart disease, ulcer, malnutrition, and shortness 
of breath.  They also personally observed the veteran 
suffering from shortness of breath.  An additional September 
1999 joint affidavit from two individuals who served with the 
veteran indicated that all three were interned at the same 
prisoner of war camp.  While in captivity, they observed the 
veteran suffering from many illnesses, such as dysentery, 
beriberi, malaria with dyspnea, and swelling of the legs, 
feet, and ankle joints.   

Considering this evidence, the Board service connection for 
the cause of the veteran's death is not warranted because 
there is no competent evidence of a nexus between the cause 
of death and the veteran's period of service or any service-
connected disability.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
there is no evidence or suggestion that the cause of the 
veteran's death is related to the right elbow gunshot wound, 
the only service-connected disability in effect at the time 
of his death.  In addition, the Board notes that there is 
evidence of peptic ulcer after service.  Although the current 
law indicates that, if the veteran were still alive, service 
connection would be in order because he was a prisoner of 
war, the evidence reflects no connection between peptic ulcer 
and death by cerebrovascular accident due to thrombosis.     

The appellant's March 2000 notice of disagreement includes 
the assertion that the cerebrovascular accident that caused 
the veteran's death was related to his heart sickness 
incurred as a result of his time as a prisoner of war.  She 
offered similar arguments in her June 2000 substantive 
appeal.  In support of this claim, the appellant emphasizes 
the September 1999 joint affidavits from persons who 
purportedly knew that the veteran had some kind of heart 
disease.  Lay persons, including the appellant, are competent 
to relate and describe symptoms or events that are amenable 
to lay observation.  However, a determination as to whether 
an individual has a form of heart disease and the etiology of 
that heart disease is not subject to resolution based on what 
a lay person can see.  Therefore, such lay opinions to the 
effect that the veteran had some form of heart disease is not 
competent evidence required to establish service connection 
for the cause of the veteran's death.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  On this point, the 
Board emphasizes that the record is negative for medical 
evidence of beriberi heart disease.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5).  In addition, there is no evidence 
of arteriosclerosis manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Accordingly, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  Likewise, the 
Board concludes that the evidence is sufficient for purposes 
of adjudicating the claim, such that an additional medical 
opinion is not necessary.  See 38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

